UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1198


JULIET WRIGHT,

                 Plaintiff - Appellant,

          v.

WILLIAMSBURG AREA MEDICAL ASSISTANCE       CORPORATION   (WAMAC),
a/k/a Olde Towne Medical Center,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cv-00152-RBS-LRL)


Submitted:   June 23, 2016                   Decided:    June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juliet Wright, Appellant Pro Se.       Adam Kinsman, JAMES          CITY
COUNTY ATTORNEY, Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Juliet Wright seeks to appeal the district court’s order

denying her second motion to reconsider the dismissal of her

civil action.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     Parties     are   accorded   30        days   after   the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

January 22, 2016.        The notice of appeal was filed on February

23, 2016.      Because Wright failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal and deny her motion to appoint

counsel as moot.        We dispense with oral argument because the

facts   and   legal    contentions     are    adequately    presented        in   the

materials     before   this   court    and    argument     would    not     aid   the

decisional process.

                                                                           DISMISSED




                                        2